423 F.2d 1206
UNITED STATES of America, Appellee,v.Reedy McCALLUM, Appellant.
No. 13462.
United States Court of Appeals, Fourth Circuit.
April 2, 1970.

Charles Porter, Columbia, S. C. (Glenn & Porter, Columbia, S. C., on the brief), for appellant.
Joseph O. Rogers, Jr., U. S. Atty. for District of South Carolina, and Marvin L. Smith, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
After a brief on behalf of the appellant, Reedy McCallum, was filed, the government moved for a summary affirmance. Our consideration of the brief, the motion, and the record leads us to the conclusion that this appeal presents no substantial question. The government's motion is granted, and the judgment is affirmed.


2
Affirmed.